COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Harold Earl Reed v. The State of Texas

Appellate case number:    01-15-01080-CR

Trial court case number: 1404938

Trial court:              228th District Court of Harris County

        The clerk’s record was filed on February 3, 2016. Our review of the clerk’s record
reveals that a relevant item has been omitted. Rule 34.5(c)(1) authorizes us to request the filing
of a supplemental clerk’s record containing the omitted item. See TEX. R. APP. P. 34.5(c)(1).
The document omitted from the clerk’s record is the judgment of conviction, signed on July 17,
2014, and containing handwritten notations dated October 9, 2015, revising sentencing.

       Accordingly, we direct the trial court clerk to file a supplemental clerk’s record within 10
days of the date of this order containing the judgment of conviction, signed on July 17, 2014,
which includes the October 9, 2015 handwritten notations revising sentencing (identified on the
Harris County District Clerk’s website as image #68526815 “Judgment”).

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: October 25, 2016